IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00233-CR
No. 10-09-00248-CR
 
Robert Leon Jenkins, Jr.,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 

From the 361st District Court
Brazos County, Texas
Trial Court Nos. 08-03830-CRM-361
and 08-03663-CRF-361
 

ORDER

 
            In two appellate cases, Robert Leon
Jenkins, Jr. appeals his convictions for the offenses of Failure to Identify
(10-09-00233-CR), Fraud: Use or Possession of Identifying Information, and
Forgery of a Financial Instrument (10-09-00248-CR).  The reporter’s records for
these appeals were originally due on September 8, 2009.  They are now five months overdue.  On November 6, 2009, the Clerk of this Court notified the
reporter that the reporter’s records for these appeals had not been filed.  The
Clerk requested the reporter to file the records within 30 days.  Neither
record was filed.  On January 14, the Clerk of this Court notified the reporter
that the failure to file the reporter’s records in these appeals within 14 days
from the date of the letter may result in an order to show cause why the
reporter should not be held in contempt for failure to timely file the
reporter’s records.  See Tex. R.
App. P. 35.3(c).  Again, neither record was filed.  When contacted by
the Clerk by telephone, the reporter stated that he believed he was given 30
days to file the records.  He stated that he could have the records filed by February 5, 2010.  Neither record has been filed.
            The reporter is ORDERED to
deliver the reporter’s record in both appellate case numbers 10-09-00233-CR and 10-09-00248-CR into the hands of either the Clerk or a Deputy Clerk of the Tenth
Court of Appeals at 501 Washington, Suite 415, Waco, Texas by February 19, 2010, at 10:00 a.m. or to appear in person, with or without an
attorney, on that date and at that time for a hearing before the justices of
the Tenth Court of Appeals to explain why the reporter’s records were not filed
by that date.
            Failure
to file the reporter’s records as ordered herein or to appear in person for the
hearing will result in the issuance of an order to show cause why the reporter,
the Hon. Felix Thompson, should not be held in contempt of court for such
failure.
            In addition to being mailed to the
representatives of the parties and trial court, the Clerk of this Court is
ordered to cause this Order to be delivered by courier receipted restricted
delivery, certified mail return receipt requested, and regular first class mail
to:
 
Hon.
Felix Thompson
361st
District Court
300
E. 26th, Suite 305
Bryan, Texas  77803
                                                
                                                                        PER
CURIAM
Before
Chief Justice Gray,
            Justice
Reyna, and
            Justice
Davis
Order
issued and filed February 10, 2010
Publish


 style='text-transform:uppercase'>Tex. R. App. P. 5; 10th
Tex. App. (Waco) Loc. R. 5; Tex.
Gov’t Code Ann. § 51.207(b); § 51.941(a) (West 2005); and § 51.208 (West
Supp. 2010).  Under these circumstances, we suspend the rule and order the
Clerk to write off all unpaid filing fees in this case.  Tex. R. App. P. 2.  The write-off of
the fees from the accounts receivable of the Court in no way eliminates or
reduces the fees owed.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
dismissed
Opinion
delivered and filed July 20, 2011
[CV06]